DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 14 April 2020. Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related application must be updated to reflect the current status of the application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10630,638. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is arguably broader than the claims of patent number 10639638 which encompass the same metes, bounds and limitations.
Claims 1-20 of the present application is not different than the claims of the patent “638”. Most language and recitation that are changed their meaning is the same. For instance in claim 1, the present 
Therefore, it would be obvious to a skill artisan before the effective date of the invention to eliminate the limitations of the narrower claims, since it has been held that the omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

10630638:
Examplary claim 1
1. A method of operating a first service instance to provide failover operations for a second service instance, the method comprising: obtaining a communication from a computing asset, wherein the communication comprises a first destination address; replacing the first destination address with a second destination address in the communication, wherein the second destination address comprises a shared address for failover from the second service instance; determining whether the communication is permitted based at least in part on the second destination address and maintained connection information for active connections at the second service instance; and when the communication is permitted, processing the communication in accordance with a service executing on the first service instance. 
 
2. The method of claim 1, wherein the first service instance and the second service instance comprise virtual machines or containers. 
 
3. The method of claim 1, further comprises obtaining the connection information from the second service instance. 
 
4. The method of claim 1, wherein the service executing on the first service instance comprises a firewall service. 
 
5. The method of claim 1, wherein the first destination address comprises a first internet protocol (IP) address allocated to the first service instance, wherein the second service instance is allocated a 
 
6. The method of claim 5, wherein the second destination address comprises a third IP address. 
 
7. The method of claim 1, wherein the computing asset comprises one of a physical computing asset or a virtual computing asset. 
 
8. The method of claim 1 further comprising, when the communication is not permitted, blocking the communication from processing by the service executing on the first service instance. 
 
9. A computing apparatus comprising: one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the computing apparatus to operate a first service instance to provide failover operations from a second service instance that, when read and executed by the processing system, direct the processing system to at least: obtain a communication from a computing asset, wherein the communication comprises a first destination address; replace the first destination address with a second destination address in the communication, wherein the second destination address comprises a shared address for failover from the second service instance; determine whether the communication is permitted based at least in part on the second destination address and maintained connection information for active connections at the second service instance; and when the communication is permitted, process the communication in accordance with a service executing on the first service instance. 
 
10. The computing apparatus of claim 9, wherein the first service instance and the second service instance comprise virtual machines or containers. 
 
11. The computing apparatus of claim 9, wherein the program instructions further direct the processing system to obtain the connection information from the second service instance. 
 

 
13. The computing apparatus of claim 9, wherein the first destination address comprises a first internet protocol (IP) address allocated to the first service instance, wherein the second service instance is allocated a second IP address, and wherein the first IP address and the second IP address are in different IP subnets. 
 
14. The computing apparatus of claim 13, wherein the second destination address comprises a third IP address. 
 
15. The computing apparatus of claim 9, wherein the computing asset comprises one of a physical computing asset or a virtual computing asset. 
 
16. The computing apparatus of claim 9, wherein the program instructions further direct the processing system to, when the communication is not permitted, block the communication from processing by the service executing on the first service instance. 
 
17. A method of operating a service to provide failover between service instances, the method comprising: in a first service instance, establishing connections with one or more computing assets of an organization network, maintaining connection information related to the connections; and providing the connection information to a second service instance; in the second service instance, obtaining the connection information, obtaining a communication from a computing asset, wherein the communication comprises a first destination address, replacing the first destination address with a second destination address in the communication, wherein the second destination address comprises a shared address for failover from the first service instance, determining whether the communication is permitted based at least in part on the second destination address and the connection information for active connections at the first service instance, and when the communication is permitted, processing the communication in accordance with a service executing on the second service instance. 
 
18. The method of claim 17, wherein the first service instance and the second service instance comprise virtual machines or containers. 
 

 
20. The method of claim 17 further comprising, when the communication is not permitted, blocking the communication. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rangasami 20170244593.
As per claim 1, Rangasami teaches a method of operating a first service instance, the method comprising: obtaining a packet (see par 0073) with a first destination internet protocol (IP) address (see par 0064, registration requires knowledge of IP address; see par 0084, sharing IP address); identifying addressing and protocol traits associated with the packet, wherein the addressing and protocol traits comprise a second destination IP address in place of the first destination IP address (par 0068, replacing primary  cloud service with a backup during failure); comparing the addressing and protocol traits to traits in one or more active connections with a second service instance (par 0070, active second cloud service; par 0086); and in response to the addressing and protocol traits matching traits of an active connection in the one or more active connections, processing the packet in accordance with a service executing in the first service instance (par 0070, 0072). It must be noted that traits for traits mean matching.As per claim 2, Rangasami teaches the method of claim 1, wherein the first service instance and the second service instance comprise virtual machines or containers (see par 0059). As per claim 3. Rangasami teaches the method of claim 1 further comprising obtaining the connection information from the second service instance (par 0006; 0010, and 0012). As per claim 4, Rangasami teaches the method of claim 1, wherein the first destination IP address is unique to the first service instance and wherein the second destination IP address is shared by the first service instance and the second service instance (see par 0084, 0064, and 0033). 
As per claim 5, Rangasami teaches the method of claim 4, wherein the second service instance is allocated a third destination IP address unique to the second service instance (par 0084; 0012). 
As per claim 6, Rangasami teaches the method of claim 1, wherein the service comprises a firewall service (see fi1 1, a firewall is inherent). As per claim 7, Rangasami teaches the method of claim 1 further comprising: obtaining a second packet with a third destination IP address; identifying second addressing and protocol traits associated with the second packet, wherein the addressing and protocol traits comprise a second destination IP address in place of the first destination IP address; comparing the second addressing and protocol traits to the traits in the one or more active connections with the second service instance; and in response to the second addressing and protocol traits failing to match the traits of the one or more active connections, blocking the packet from being processed by the first service instance (see par 0084, 0012, 0033). As per claim 8, Rangasami teaches the method of claim 1, wherein the addressing and protocol traits further comprise a source IP address and a protocol for the packet (see par 0073 and 0084). 
As per claims 9-20, they are apparatus and system of method claims 1-8. Therefore, they are rejected under the same rationale.Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454